Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                          Illinois Official Reports                         the accuracy and
                                                                            integrity of this
                                                                            document
                                  Appellate Court                           Date: 2018.12.31
                                                                            12:39:28 -06'00'




        Douglas v. Arlington Park Racecourse, LLC, 2018 IL App (1st) 162962



Appellate Court      RENE DOUGLAS and NATALIA DOUGLAS, Plaintiffs-Appellees,
Caption              v. ARLINGTON PARK RACECOURSE, LLC, and CHURCHILL
                     DOWNS, INC., Defendants-Appellants.



District & No.       First District, Fourth Division
                     Docket No.1-16-2962



Filed                June 29, 2018



Decision Under       Appeal from the Circuit Court of Cook County, No. 10-L-5518; the
Review               Hon. James M. McGing, Judge, presiding.



Judgment             Reversed and remanded with directions.


Counsel on           Barbara I. Michaelides, Paula M. Carstensen, and Mark J. Sobczak, of
Appeal               Nicolaides Fink Thorpe Michaelides Sullivan LLP, of Chicago, for
                     appellants.

                     Thomas Siracusa, of Power Rodgers & Smith LLP, of Chicago, for
                     appellees.



Panel                JUSTICE ELLIS delivered the judgment of the court, with opinion.
                     Presiding Justice Burke concurred in the judgment and opinion.
                     Justice Gordon dissented, with opinion.
                                              OPINION

¶1       This appeal primarily revolves around a single question: is the sole proximate cause
     theory and jury instruction available in a negligence action if a defendant argues more than
     one nonparty actor was the sole proximate cause of plaintiff’s injury?

¶2                                                  I
¶3       Plaintiff Rene Douglas (Rene) was a professional jockey. In 2009, Rene was paralyzed
     from the chest down after falling from his horse during a race at Arlington Park racecourse
     (Arlington Park). He suffered a “traumatic flexion compression,” which caused a burst
     fracture of his T5 vertebrae. This fracture caused an impingement or occlusion of the spinal
     cord, resulting in permanent paralysis. Rene and his wife sued Arlington Park Racecourse,
     LLC; Churchill Downs, Inc. (Churchill Downs); Martin Collins Surfaces and Footings, LLC
     (Martin Collins); and Keeneland Ventures, PT. LLC (Keeneland Ventures).
¶4       Arlington Park Racecourse, LLC, owns and operates Arlington Park. Churchill Downs
     owns Arlington Park Racecourse, LLC. Martin Collins is the developer and manufacturer of
     a synthetic horse racing surface known as Polytrack. Keeneland Ventures is a Polytrack
     distributor.
¶5       At the time of trial, the only remaining defendants were Arlington Park Racecourse, LLC,
     and Churchill Downs. Plaintiffs settled and dismissed their products liability claims against
     Martin Collins and Keeneland Ventures.
¶6       Arlington Park has a Polytrack surface. The track is maintained using a rototiller, a power
     harrow, and a Gallop Master. The rototiller and power harrow loosen and mix the track
     surface. The Gallop Master is used to create an even, uniform surface. The rototiller and
     power harrow are used as necessary, typically prior to race days. The Gallop Master is used
     between nearly every, if not every, race in order to even the racing surface.
¶7       The Polytrack’s maintenance is managed by Arlington Park’s track superintendent.
     Arlington Park’s personnel were trained to maintain the Polytrack by Martin Collins, the
     manufacturer. The training consisted of visiting other racetracks with the Polytrack surface
     and having the opportunity to practice with the rototiller, power harrow, and Gallop Master.
     Martin Collins also provided a manual with recommendations and recommended equipment.
¶8       Plaintiffs did not blame Rene’s fall on the track. Plaintiffs’ theory at trial was that Rene’s
     injury was caused by defendants’ negligent maintenance of the Polytrack, which should have
     better protected a falling jockey. Plaintiffs’ experts opined that Rene’s injuries were caused
     because, after falling, Rene “pocketed” into the Polytrack due to an unsafe dynamic shear
     angle. “Dynamic shear angle” measures downward versus horizontal movement across a
     surface. Dynamic shear angles are measured in either degrees or radians. A low dynamic
     shear angle means that an object will slide across a surface at impact, whereas a high
     dynamic shear angle means that an object sticks, or “pockets,” into the surface. For example,
     at a 90-degree angle (1.57 radians), the object will impart all of its force straight downward
     and there will be no horizontal movement. Dr. Kumar opined that the safe range for
     horserace tracks is 0.25-0.95 radians. He testified that an angle above 0.95 radians creates an
     unsafe risk because it imparts much more of the force of the collision into the impacting
     object instead of dissipating it.


                                                 -2-
¶9          According to plaintiffs’ experts, at the time of Rene’s injuries, Arlington Park’s Polytrack
       had a dynamic shear angle of 1.2 to 1.3 radians, causing pocketing. This pocketing effect
       caused an increased load on Rene’s T5 vertebrae, which resulted in its catastrophic failure
       and Rene’s paralysis. Plaintiffs argued that defendants negligently failed to monitor and
       correct this unsafe dynamic shear angle and that this negligence was a proximate cause of
       Rene’s injury.
¶ 10        Defendants, for their part, raised four arguments: (1) they were not negligent in
       maintaining the track because they followed the instructions in the Martin Collins manual
       about maintaining the Polytrack; (2) there was nothing wrong with the track and it did not
       cause Rene’s injury; (3) if they were negligent, they were not liable because the actions of
       another jockey racing that day, Jaime Theriot, was the sole proximate cause of Rene’s injury;
       and (4) if they were negligent in maintaining the track, it was the negligence of Martin
       Collins, in failing to apprise defendants about the proper maintenance of the track, that was
       the sole proximate cause of Rene’s injury. (This fourth alleged argument is the subject of
       dispute; plaintiffs insist that defendants raised this argument, while defendants say they did
       not.)
¶ 11        As to their claim that the track did not cause Rene’s injury, one of defendants’ experts
       opined that the most important factor for a safe racing surface is consistency. According to
       this expert, the dynamic shear angle affects a horse’s gait. A horse can adapt its gait to a high
       dynamic shear angle, but unlike a human, a horse cannot adapt its gait with each step.
       Instead, a horse alters its gait gradually, over a number of steps. Thus, a consistent track,
       even one with a high dynamic shear angle, is the primary safety concern because the horse
       will have adapted its gait to high dynamic shear angle without the need to adjust its gait
       while in stride.
¶ 12        Defendants’ experts further testified that there is no measurable difference between the
       dynamic shear angle of a dirt track and the hard middle layer of Polytrack. According to
       expert testimony, Rene hit the Polytrack at about a 22-degree angle. This angle would have
       precluded a pocketing effect due to his forward momentum. Further, the injuries Rene
       sustained were not consistent with the pocketing phenomenon and were indicative of a high
       energy bending injury. Two of defendants’ experts opined that there would have been no
       discernible difference in Rene’s injury if the accident had occurred on dirt versus the
       Polytrack.
¶ 13        Regarding the conduct of the other jockey, Theriot, defendants’ expert testified that
       Rene’s accident was caused when the horse jockeyed by Theriot “clipped” Rene’s horse
       during the race. Due to a horse’s gait, when their front legs are extended forward, their back
       legs are extended backwards. “Clipping” occurs when a leading horse’s back legs contact a
       trailing horse’s front legs. The most common result is that the rear horse falls—which,
       according to defendants’ expert, is what caused Rene’s accident.
¶ 14        On the subject of the Martin Collins manual, defense witnesses repeatedly testified that
       the manual did not mention “dynamic shear angle” or “vertical load.” At the time of Rene’s
       accident, Ricardo Malagon was the track superintendent. Malagon had recently taken over
       from his mentor, Javier Barajas. Malagon testified that he was not aware of the terms
       “vertical load” and “dynamic shear angle.” Barajas testified that he was familiar with the
       concepts but did not measure them, or conduct maintenance to control them, because the
       Martin Collins manual did not say it was necessary to do so.

                                                   -3-
¶ 15       At the jury instruction conference, defendants requested that the trial court give a sole
       proximate cause instruction. Plaintiffs objected. The trial court agreed with defendants and
       instructed the jury using the long form of Illinois Pattern Jury Instructions, Civil, No. 12.04
       (approved Dec. 8, 2011) (hereinafter IPI Civil No. 12.04).
¶ 16       The long form of IPI Civil No. 12.04, given by the trial court, stated:
                    “More than one person may be to blame for causing an injury. If you decide that
               the defendants were negligent and that their negligence was a proximate cause of
               injury to the plaintiffs, it is not a defense that some third person who is not a party to
               the suit may also have been to blame.
                    However, if you decide that the sole proximate cause of injury to the plaintiff was
               the conduct of some other person other than the defendant, then your verdict should
               be for the defendant.”
¶ 17       In addition to the sole proximate cause instruction embodied in the second paragraph of
       IPI Civil No. 12.04, the court allowed defendants to issue a special interrogatory, which
       asked: “On the date of the accident and at the time and place of the accident in question in
       this case was the conduct of some person other than the defendants the sole proximate cause
       of the plaintiffs’ injuries? [Yes or No].”
¶ 18       The jury returned a verdict in favor of defendants and answered “yes” to the special
       interrogatory. Plaintiffs filed a posttrial motion arguing, in part, that the trial court erred in
       allowing the sole proximate cause issue to go before the jury—both in the form of the jury
       instruction on sole proximate cause and via the special interrogatory.
¶ 19       The trial court agreed with plaintiffs and granted a new trial. The trial court reasoned that
       the fact that defendants introduced evidence of two alternative proximate causes (the
       negligence of the jockey, Theriot, as well as the negligence of Martin Collins, the
       manufacturer of the Polytrack surface) precluded them from arguing that Theriot’s conduct
       was the sole proximate cause of Rene’s injuries. Further, the trial court found that the special
       interrogatory’s reference to “some person other than defendants” was ambiguous. Instead,
       the trial court reasoned, the “special interrogatory should have been specific as to whose
       conduct the jury was to consider.” Accordingly, the trial court held that the special
       interrogatory “was vague” and that, “coupled with the sole proximate cause instruction [it]
       was improper and should not have been given in the form as worded.” The court concluded
       that “[t]he serious, prejudicial impact of the sole proximate cause instruction and special
       interrogatory denied the Plaintiffs a fair trial and warrants granting Plaintiffs a new trial.”
¶ 20       This court allowed defendant’s appeal pursuant to Illinois Supreme Court Rule 306(a)(1)
       (eff. Jan.1, 2016).

¶ 21                                                  II
¶ 22       Generally, the giving of an improper jury instruction is the basis for a new trial “ ‘only
       where the opposing party has suffered serious prejudice from the offending instruction.’ ”
       Tabe v. Ausman, 388 Ill. App. 3d 398, 405 (2009) (quoting Thompson v. MCA Distributing,
       Music Corp. of America, 257 Ill. App. 3d 988, 991 (1994)). A trial court’s decision to order a
       new trial will not be reversed “unless the court obviously abused its discretion or clearly
       misunderstood the law.” Smith v. City of Evanston, 260 Ill. App. 3d 925, 932 (1994). Here,
       the trial court’s basis for granting a new trial was, in large part, its determination that the law


                                                    -4-
       does not allow defendants to avail themselves of the sole proximate cause instruction when
       defendants are pointing blame at multiple nonparty tortfeasors. This appeal raises a question
       about whether the trial court properly applied Illinois law regarding the sole proximate cause
       theory.

¶ 23                                                  A
¶ 24       As an initial matter, defendants challenge the premise of plaintiff’s entire argument. They
       say that they did not point the finger at two alternative nonparty actors—the jockey, Theriot,
       and the turf manufacturer, Martin Collins—but rather only at one: Theriot. If they are correct,
       then the rest of the discussion is moot, for even plaintiff would agree that a sole proximate
       cause instruction is appropriate if defendants only tried to implicate one nonparty tortfeasor.
¶ 25       The trial court found that defendants implicated both Theriot and Martin Collins at trial.
       The court wrote that evidence of each nonparty’s negligence was “imbued within
       [d]efendants’ case.” While we do not defer to a trial court’s read of the law, we defer to its
       take on the evidence at trial and the reasonable inferences drawn from that evidence, and we
       will upset that determination only if the trial court abused its discretion. See Smith, 260 Ill.
       App. 3d at 932.
¶ 26       The trial court did not abuse its discretion in finding that defendants sought to blame both
       Theriot and Martin Collins for Rene’s injuries. Throughout the trial, defendants elicited
       evidence that the Martin Collins manual did not contain instructions and recommendations
       about measuring and controlling the dynamic shear angle of the Polytrack; defendants
       conceded at oral argument before this court that they elicited this evidence.
¶ 27       During closing arguments, defense counsel made the following statements:
               “if this dynamic angle and this vertical load is the big deal that they say it is and is the
               cause of Mr. Douglas’s injuries, where did any of these experts see the word dynamic
               angle and vertical load by the product manufacturer.
                                                    ***
                    He’s going to tell you folks Arlington did something wrong, but the only way you
               maintain [the Polytrack] is with this equipment that Martin Collis has us buy.
                    So tell me which one of those equipments, you’ve looked at the maintenance
               records, you looked at the maintenance manual, he looked at the maintenance manual,
               put them together and tell us what about the machinery we did something wrong.
                                                    ***
                    You buy a car, you get a manual. And the manual tells you how you’re supposed
               to service your car. We buy this product, we get a manual. It tells us how to maintain
               this product. That’s in evidence for you folks, by the way.
                    Tell us, did we not follow the manual? I don’t know anything about what the
               manual says. That’s their expert telling you folks we did something wrong.
                    Well, did we not follow the manual? I don’t know. I don’t know. And to this day
               we don’t know. Because we did everything right.”
¶ 28       Then there are the statements that defense counsel made to the court. During the
       cross-examination of plaintiffs’ expert, defendants sought to introduce evidence about
       whether the expert criticized Polytrack as a product. Plaintiff objected. Defense counsel
       argued that this testimony was proper, in part, because “we have a right to have Martin

                                                    -5-
       Collins be the sole proximate cause of the condition of this track, because they created the
       product. So the jury could decide, for example, it wasn’t the maintenance of the Polytrack,
       because you weren’t warned in any of the product documents.” This statement clearly shows
       defendants intended to argue that Martin Collins’s failure to include procedures to control the
       dynamic shear angle was the sole proximate cause of Rene’s injury.
¶ 29        What’s more, during the jury instruction conference, defense counsel argued that the long
       form of IPI Civil No. 12.04—that is, including the second paragraph, the sole proximate
       cause instruction—was appropriate “because we believe the evidence shows that Martin
       Collins could also be a sole proximate cause based upon the evidence that the plaintiff is
       contending the dynamic angle, the shear strength, the vertical loads on the Polytrack itself
       were the cause of this accident and our failure to maintain.” In responding to the trial court’s
       concern over whether defendants could implicate two different nonparties in their sole
       proximate cause theory, defense counsel argued:
                “I believe under the law for sole proximate cause you’re not limited to one actor, if
                you will. The jury could determine that it was Theriot that was the sole proximate
                cause or under the facts in this case—the unique facts in this case the jury could
                determine it was also Martin Collins.”
¶ 30        Defendants say that their arguments to the jury went solely to the question of whether
       they were negligent. They were not negligent, in other words, because they did everything
       the Martin Collins manual told them to do. They insist that such an argument is materially
       different than arguing that Martin Collins was negligent for not providing information about
       dynamic angle and vertical load in the manual—and not only negligent but the sole
       proximate cause of Rene’s injuries. In other words, in defendants’ view, it would not matter
       whether the Martin Collins manual should have contained this information—all that matters
       is that it did not, and thus defendants cannot be blamed for not knowing about these concepts
       of dynamic angle and vertical load.
¶ 31        There is not much daylight between arguing, on the one hand, “Because the Martin
       Collins manual never mentioned dynamic angle or vertical load, we were not negligent”
       versus, on the other, “Because the Martin Collins manual never mentioned dynamic angle or
       vertical load, only Martin Collins is to blame for plaintiff’s injury.” The former leads to a
       conclusion of nonliability because there was no breach of duty, while the latter suggests
       nonliability because proximate causation is lacking between defendants’ negligence and
       Rene’s injuries. But these are fine-grained distinctions, surely not fleshed out to the jury, and
       both conclusions arise from the same underlying fact regarding the Martin Collins manual.
¶ 32        Under these circumstances, we defer to the trial court’s finding that defendants were
       arguing both theories—they were trying to exonerate their own behavior, to be sure, but they
       were also pointing the finger at Martin Collins. We cannot say that the trial court’s take on
       the evidence was so arbitrary or unreasonable that no reasonable person would agree with it.
       Thus, we must reach the question of whether a sole proximate cause instruction was proper
       when defendants were implicating more than one nonparty actor as the sole proximate cause.

¶ 33                                                  B
¶ 34       To succeed on a negligence claim, a plaintiff must prove that a defendant owed a duty to
       plaintiff, that it breached that duty, and that plaintiff suffered injuries that were proximately
       caused by defendant’s breach of duty. Leonardi v. Loyola University of Chicago, 168 Ill. 2d

                                                   -6-
       83, 93 (1995). There can be more than one proximate cause of a plaintiff’s injury. Id. at 92.
       As long as the plaintiff proves that the defendant’s breach of duty was one of the causes of
       the plaintiff’s injuries, the defendant is liable. Id.
¶ 35        What is sometimes known as the “sole proximate cause defense” or the “ ‘empty chair’
       defense” is, in fact, not an affirmative defense at all. Id. at 92-94. The defendant is under no
       obligation to plead lack of proximate cause as an affirmative defense; the burden of proving
       proximate cause in a negligence action remains, at all times, on the plaintiff. Id. at 93-94.
       And as long as a defendant can proffer “ ‘some evidence in the record’ ” to support that sole
       proximate cause theory, that defendant is entitled to the long form of IPI Civil No. 12.04, the
       second paragraph of which embodies the sole proximate cause theory. Id. at 101 (quoting
       Lowe v. Norfolk & Western Ry. Co., 124 Ill. App. 3d 80, 118 (1984)).
¶ 36        Nomenclature aside, the sole proximate cause theory is simply one way a defendant
       argues that the plaintiff failed to carry its burden of proof on proximate cause—specifically,
       by arguing that the negligence of another person or entity, not a party to the lawsuit, was the
       only proximate cause of the plaintiff’s injuries. Id. at 94. Properly viewed as such, the sole
       proximate cause theory “merely focuses the attention of a properly instructed jury *** on the
       plaintiff’s duty to prove that the defendant’s conduct was a proximate cause of plaintiff’s
       injury.” (Emphasis added.) Id.
¶ 37        But what if the defendant is directing blame at two nonparty tortfeasors? The defendant
       may wish to argue that (1) nonparty A’s negligence was the sole proximate cause of the
       plaintiff’s injuries; (2) nonparty B’s negligence was the sole proximate cause; or (3) the
       negligence of nonparty A and nonparty B, collectively, was the sole proximate cause. Those
       three arguments are simply three different ways of saying the same thing: that the plaintiff
       failed to prove that the party-defendant’s negligence was a proximate cause of the plaintiff’s
       injuries—not even 1% of the cause—because 100% of the cause of the plaintiff’s injuries
       was the conduct of nonparty A and/or nonparty B. The critical point here is that the
       defendant’s level of contribution to the plaintiff’s injuries is 0%; whether 100% of the blame
       falls on nonparty A, nonparty B, or both, is of no import. The sole proximate cause theory
       should be just as viable with two or more nonparty actors as it is with a single nonparty.
¶ 38        That is the lesson we take from two decisions by our supreme court, Ready v.
       United/Goedecke Services, Inc., 238 Ill. 2d 582, 591 (2010), and Nolan v. Weil-McLain, 233
Ill. 2d 416, 444 (2009).
¶ 39        In Nolan, 233 Ill. 2d at 419, the plaintiff sued 12 companies, claiming that the plaintiff’s
       decedent developed mesothelioma after being exposed to asbestos-containing products.
       Before trial, 11 of the 12 defendants were dismissed. Id. The defendant sought to admit
       evidence that the sole proximate cause of the decedent’s death was his exposure to the
       nonparty entities’ asbestos-containing products. Id. The trial court barred defendant from
       introducing evidence of decedent’s exposure to the nonparties’ products. Id. at 421. The jury
       found the defendant liable. Id. at 426.
¶ 40        On appeal, the supreme court held that the trial court erred by denying the defendant’s
       sole proximate cause evidence. The court noted that the defendant “wishe[d] to offer
       evidence of decedent’s other exposures *** to contest causation through the use of the sole
       proximate cause defense.” Id. at 438. The court again emphasized that the sole proximate
       cause defense “merely focuses the attention of a properly instructed jury *** on the
       plaintiff’s duty to prove that the defendant’s conduct was a proximate cause of plaintiff’s

                                                   -7-
       injury.” (Emphasis added and internal quotation marks omitted.) Id. at 442. The court
       concluded “that the circuit court erred by relying on the appellate court’s erroneous—and
       now overruled—decisions to prevent defendant from presenting evidence of decedents’ other
       asbestos exposures in support of its sole proximate cause defense.” Id. at 445.
¶ 41        A year after Nolan, the supreme court issued Ready, 238 Ill. 2d at 584, where the
       plaintiff’s decedent was killed when a scaffolding truss fell eight stories and hit him. Before
       trial, the plaintiff settled with the general contractor, BMW Constructors, Inc. (BMW), and
       the decedent’s employer, Midwest Generation EME, L.L.C. (Midwest). Id. The plaintiff filed
       a pretrial motion to exclude evidence of Midwest’s and BMW’s conduct. Id. at 585. In
       response, defendant argued that “ ‘there is plenty of evidence that the jury could decide that
       BMW’s or Midwest[’s] conduct was the sole proximate cause of Mr. Ready’s death, and by
       eliminating our ability to bring in the conduct of Midwest *** or BMW you would preclude
       the defense from making that case and establishing that theory.” Id. at 585-86. The trial court
       agreed with the plaintiff and barred defendant from introducing evidence of the settling
       nonparties’ conduct. Id. at 586. The jury found defendant liable. Id. at 587.
¶ 42        Our supreme court agreed with the defendant. “Like the trial court in Nolan,” the court
       wrote, “the trial court here erred in excluding evidence that would have supported the
       defendant’s sole proximate cause defense.” Id. at 591. The court reasoned that the defendant
       had the right to argue that one of the settling defendants, BMW, should have provided an
       external crane to lift the scaffolding, which would have eliminated the decedent’s need to
       even be present at the location where he was injured. Id. As to the other settling defendant,
       the defendant could have introduced evidence that Midwest employed unqualified workers,
       improperly controlled the signaling on the project, and failed to follow its own safety manual.
       Id. at 591-92.
¶ 43        Thus, the court held, because “[t]his evidence would have tended to show that the settling
       defendants’ conduct was the sole proximate cause of the accident, *** the trial court erred in
       excluding it and refusing to give the second paragraph” of IPI Civil No. 12.04. Id. at 592.
¶ 44        Nolan and Ready inescapably support the conclusion that the sole proximate cause theory
       is available to a defendant, even when that defendant is claiming that more than one nonparty
       actor’s negligence was the sole proximate cause of plaintiff’s injuries. In Ready, the
       defendant claimed that two different nonparty actors’ negligence was the sole proximate
       cause; in Nolan, the defendant made that claim against no less than 11 nonparties. In light of
       these decisions, we do not see how we can accept plaintiff’s argument, and the trial court’s
       conclusion, that the sole proximate cause theory is inapplicable when a defendant claims that
       two different nonparties’ negligence was the sole proximate cause of a plaintiff’s injuries.
¶ 45        It is no distinction that Nolan never specifically discussed the propriety of the jury
       instruction that corresponds to the sole proximate cause theory, the second paragraph of IPI
       Civil No. 12.04; if there is sufficient evidence to support the sole proximate cause theory at
       trial, “the defendant is entitled to an instruction on this theory.” Leonardi, 168 Ill. 2d at 101.
       In any event, our supreme court specifically held in Ready, 238 Ill. 2d at 592, that the trial
       court erred not only in excluding evidence of the nonparties’ negligence but in “refusing to
       give the second paragraph” of IPI Civil No. 12.04 to support that sole proximate cause
       theory.
¶ 46        We are not persuaded by the case law cited by plaintiff. In Holton v. Memorial Hospital,
       176 Ill. 2d 95, 134 (1997), the second paragraph of IPI Civil No. 12.04 was not applicable

                                                   -8-
       because the defendant hospital did not raise a sole proximate cause theory at trial. Rather, the
       supreme court found the hospital merely argued at trial that the three nonparty doctors did
       not commit medical negligence in any way and thus neither did the hospital. Id. So while the
       supreme court did uphold the trial court’s denial of a sole proximate cause instruction, that
       holding had nothing to do with the number of nonparty actors blamed, and everything to do
       with how the defendant presented its case at trial.
¶ 47       Clayton v. County of Cook, 346 Ill. App. 3d 367 (2003), supports plaintiff’s position.
       There, the plaintiff’s decedent attempted suicide by hanging and later died in the county
       hospital from resulting complications. Id. at 371-74. The plaintiff alleged medical
       negligence, most particularly a failed intubation. The defendant hospital’s theory was that the
       decedent’s death was solely caused by the hanging and complications from the
       hanging—namely, pneumonia, acute respiratory distress syndrome (ARDS), empyema, and
       bronchospasm. Id. at 387-88.
¶ 48       The trial court refused to give the jury instruction on sole proximate cause. Id. This court
       affirmed, holding that “defendant presented evidence of multifactorial causes of death,
       including pneumonia, ARDS, empyema and bronchospasm, rather than a sole proximate
       cause.” Id. at 388. The defendant hospital had argued that “the circuit court’s basis for
       denying the long form instruction, the presence of multiple causes, has no support in the case
       law,” and this court responded that the defendant “provided no authority that supports its
       position. All the cases upon which the instant defendant relies involved defendants who
       tendered jury instructions based on a sole proximate cause, not multiple factors.” (Emphasis
       in original.) Id. This court also noted that “witnesses did not address how the various
       preexisting conditions suffered by [the decedent] would constitute a sole proximate cause if
       the verdict were based on a failed intubation.” Id.
¶ 49       We do not follow Clayton. For one, as we just noted, the court in Clayton found that the
       defendant had not introduced evidence to show that the various medical conditions the
       decedent suffered “would constitute a sole proximate cause” that entirely excluded the
       plaintiff’s failed-intubation theory as one of the causes of plaintiff’s death. Id. In that way,
       Clayton is distinguishable in much the same way as Holton—the sole proximate cause
       instruction was properly denied because there was no evidence at trial to support it.
¶ 50       Second and more importantly, in rejecting the idea that multiple causes besides the
       defendant’s negligence could be the “sole” proximate cause of the decedent’s death, the
       appellate court in Clayton specifically noted that the defendant had “provided no authority”
       for that position, that all of the cases the defendant cited involved a single other cause, “not
       multiple factors.” Id. But Clayton was decided long before Nolan and Ready. Such authority
       now exists. It comes from a higher court. And it compels the opposite conclusion.
¶ 51       The primary case relied on by plaintiffs and the trial court is this court’s more recent
       decision in Abruzzo v. City of Park Ridge, 2013 IL App (1st) 122360. There, the plaintiff sued
       the city when its paramedics failed to transport the decedent, Joey, to the hospital after Joey’s
       father called 911. Id. ¶ 1. Joey’s father claimed he found Joey unresponsive, but by the time
       the paramedics arrived, Joey was conscious, and the paramedics declined to take him to the
       hospital. Id. ¶¶ 7, 8. The next morning, Joey was found unconscious and taken to the
       hospital. Id. ¶ 28. He never regained consciousness and was declared brain dead. Id. Expert
       testimony established that Joey’s condition may have been caused by an opiate overdose. Id.
       ¶ 21. Defendant’s theory was that Joey’s death “was caused by Joey’s consumption of

                                                   -9-
       narcotics and/or his father’s contributory negligence” in not providing sufficient, accurate
       information about Joey to the paramedics who responded the first time. Id. ¶ 61.
¶ 52        At trial, the defendant requested a special interrogatory to “determine if the presence of
       opiates in Joey’s bloodstream was the ‘sole proximate cause’ of his death.” Id. ¶ 60. The trial
       court refused the special interrogatory but instructed the jury regarding the sole proximate
       cause defense. Id. The jury found defendant liable.
¶ 53        On appeal, this court held that the trial court properly refused defendant’s special
       interrogatory on sole proximate cause. Id. ¶ 61. The court held that “defendant’s position at
       trial, which identified two causes of Joey’s death, does not satisfy any interpretation of a
       ‘sole proximate cause’ argument.” Id. The court relied on the following quote from Holton:
                “ ‘A defendant is not automatically entitled to a sole proximate cause instruction
                wherever there is evidence that there may have been more than one, or concurrent,
                causes of an injury or where more than one person may have been negligent. Instead,
                a sole proximate cause instruction is not appropriate unless there is evidence that the
                sole proximate cause (not “a” proximate cause) of plaintiff’s injury is conduct of
                another person or condition.’ ” (Emphasis in original.) Id. ¶ 62 (quoting Holton, 176
Ill. 2d at 134).
¶ 54        “Based on this precedent,” the court concluded, “it is clear that the facts of this case did
       not warrant the giving of a sole proximate cause instruction. Ergo, defendant’s sole
       proximate cause interrogatory was inappropriate and the trial court rightly refused to tender
       the interrogatory to the jury.” Id. ¶ 63.
¶ 55        Like Clayton, the Abruzzo decision stands for the proposition that a defendant may not
       assert the sole proximate cause theory when that defendant is identifying the negligence of
       more than one nonparty entity—there, both Joey and his father—as the “sole” proximate
       cause. And as with Clayton, we are unable to reconcile Abruzzo with our supreme court’s
       decisions in Nolan and Ready. Nor did Abruzzo attempt to do so; that decision did not
       mention, much less discuss, either of those supreme court decisions, which had been handed
       down several years earlier.
¶ 56        The citation to Holton in Abruzzo, quoted above, simply stands for the settled principle
       that a defendant cannot defeat a negligence claim merely by asserting that the conduct of a
       nonparty was one of the causes of the plaintiff’s injury. If a defendant’s negligence is one of
       the proximate causes of the plaintiff’s injury, liability attaches, no matter how many other
       negligent acts also contributed to the injury—be they the acts of a codefendant at trial, a
       nonparty, or some condition like the weather. Leonardi, 168 Ill. 2d at 92. The concept of
       “sole proximate cause” arises only if the defendant’s contribution to the plaintiff’s injury is
       0%—and the reason is that the acts of nonparties alone (or some condition) are 100% of the
       cause.
¶ 57        Both Clayton and Abruzzo are grounded in the notion that the word “sole” connotes the
       singular, and thus “sole proximate cause” must refer only to a single nonparty actor or cause,
       not multiple. There is nothing illogical about that reasoning, but neither is it the only possible
       conclusion. If we were to delve into linguistics, the word “sole” does not necessarily imply
       only the singular. Merriam-Webster’s Dictionary defines “sole” not only as “having no
       companion: Solitary” or “being the only one” but also as “belonging exclusively or otherwise
       limited to one usually specified individual, unit, or group.” (Emphases added.)
       Merriam-Webster Online Dictionary, https://www.merriam-webster.com/dictionary/sole (last

                                                   - 10 -
       visited June 4, 2018). Other definitions include “being the only one; only” along with
       “belonging or pertaining to one individual or group to the exclusion of all others; exclusive.”
       (Emphasis added.) Dictionary.com, http://www.dictionary.com/browse/sole?s=t (last visited
       June 4, 2018).
¶ 58        So we might say that one person was the “sole” survivor of a car accident, but we would
       also say that two people were the “sole” survivors, plural. The paramount attribute of the
       word “sole” is its exclusivity, not its number. Used in the context of “sole proximate cause,”
       the point is that the group of nonparties are exclusive in the sense that their collective
       negligence was 100% of the plaintiff’s injury, and the party-defendant’s contribution to the
       injury was zero. Whether that group consists of 11 nonparties (as in Nolan), 2 nonparties
       (Ready), or only a single nonparty is just a detail. Whether one of those nonparties is 100%
       responsible, or whether the 100% is divvied up among several nonparties, likewise makes no
       difference.
¶ 59        That is the only takeaway we could possibly glean from Nolan and Ready, and it is
       consistent with negligence law in general. The plaintiff has the burden of proof on proximate
       cause. If defendant A is on trial with codefendants B and C in a negligence action, nobody
       would deny that defendant A could ask the jury to find that the codefendants, individually or
       collectively, bore 100% of the blame for causing injury to the plaintiff. It might point all the
       blame on one of the two codefendants; it might say they were collectively responsible for all
       the cause; it might argue both. The point of the argument is that none of the fault can be
       attributed to defendant A, and thus the plaintiff has failed to carry its burden of proof as to
       defendant A. Nobody would deny that defendant A would be perfectly within its rights to
       make that argument.
¶ 60        We cannot imagine why this principle should be any different simply because the entities
       at which defendant A points the finger happen to be individuals or entities with whom the
       plaintiff has already settled (or chose not to sue) or merely because we often refer to this
       argument, in the context of nonparties, as the “sole proximate cause” argument. The theory is
       the same: The plaintiff failed to prove that even 1% of the cause of injury was defendant A’s
       negligence. Why should defendant A, in this context, suddenly be limited to implicating only
       a single nonparty, even when the evidence points to the conduct of multiple nonparties as
       comprising 100% of the cause of the plaintiff’s injuries? We can think of no reason, and we
       find none in Nolan or Ready.
¶ 61        For what it’s worth, case law from other jurisdictions supports our interpretation. See,
       e.g., Allen v. Chance Manufacturing Co., 873 F.2d 465, 467 (1st Cir. 1989) (defendant was
       entitled to sole proximate cause instruction implicating both plaintiff and plaintiff’s
       employer, as “a defendant is relieved from all liability if it can show that the injury was
       legally caused in its entirety by other persons or entities—that is, that the sole proximate
       cause of the injury was elsewhere, and not in the defendant” (emphasis in original)); Wagner
       v. Clark Equipment Co., 700 A.2d 38, 46 (Conn. 1997) (“It should not matter whether the
       intervening force is one act or a combination of acts, so long as it entirely breaks the causal
       connection between the defendant’s conduct and the plaintiff’s injuries so as to be the sole
       proximate cause of those injuries.”).
¶ 62        The dissent labels it “absurd” that we would suggest that the conduct of two different
       actors could be the “sole” proximate cause of an injury. Infra ¶ 127. But we are not operating
       from a blank slate here. We see no other way to interpret Ready, 238 Ill. 2d at 592, when the

                                                  - 11 -
       court held that, because the evidence in that case “would have tended to show that the
       settling defendants’ conduct was the sole proximate cause of the accident, *** the trial court
       erred in excluding it and refusing to give the second paragraph” (emphases added) of IPI
       Civil No. 12.04. There were two settling defendants there—Midwest and BMW—accused of
       separate and distinct acts of negligence (see id. at 591-92), yet the court referred to their
       conduct collectively. We can only read that quote as stating that the defendant could have
       prevailed at trial had it established that 100% of the cause of the plaintiff’s injury was
       attributable to (i) Midwest’s conduct alone, (ii) BMW’s conduct alone, or (iii) their conduct
       collectively, in whatever percentages it might be divided among them.
¶ 63        There is no question here that defendants presented evidence demonstrating that the
       conduct of the jockey, Theriot, was the sole proximate cause of plaintiff’s injuries in that his
       horse “clipped” Rene’s horse, causing the fall. The jury could have accepted defendants’
       argument that the Polytrack played no role in Rene’s injury and the sole reason for Rene’s
       injury was the fall caused by Theriot’s horse. There is likewise no question—indeed,
       plaintiffs insist as much—that defendants implicated the track manufacturer, Martin Collins,
       for failing to notify Arlington Park of the need to monitor the dynamic shear angle and
       vertical load of the track. The jury could have accepted the argument pressed by defendants
       that, even if the Polytrack was negligently maintained as plaintiff insisted, the blame fell on
       Martin Collins, not defendants.
¶ 64        Because there was sufficient evidence to support the sole proximate cause theory
       concerning both Theriot and Martin Collins, defendants were entitled to that instruction.
       Ready, 238 Ill. 2d at 592; Leonardi, 168 Ill. 2d at 101. The trial court properly submitted that
       instruction to the jury. In granting plaintiff a new trial, the court committed legal error in
       ruling that the sole proximate cause instruction in IPI Civil No. 12.04 was incorrectly given
       as a matter of law.

¶ 65                                                 III
¶ 66       We next consider the propriety of the special interrogatory. It is a question of law we
       review de novo. Smart v. City of Chicago, 2013 IL App (1st) 120901, ¶ 32; Abruzzo, 2013 IL
       App (1st) 122360, ¶ 58; 735 ILCS 5/2-1108 (West 2016) (“Submitting or refusing to submit
       a question of fact to the jury may be reviewed on appeal, as a ruling on a question of law.”).
       The submission of a defective special interrogatory warrants the overturning of a jury verdict
       only upon a showing of prejudice to the complaining party or jury confusion. Bruske v.
       Arnold, 44 Ill. 2d 132, 136-37 (1969); Niewold v. Fry, 306 Ill. App. 3d 735, 747 (1999);
       Meister v. Henson, 253 Ill. App. 3d 619, 629 (1993).
¶ 67       Recall that the special interrogatory asked the following: “On the date of the accident and
       at the time and place of the accident in question in this case was the conduct of some person
       other than the defendants the sole proximate cause of the plaintiffs’ injuries?” The jury
       answered, “Yes.” The special interrogatory tracked almost verbatim the second paragraph of
       IPI Civil No. 12.04 submitted to the jury: “However, if you decide that the sole proximate
       cause of injury to the plaintiff was the conduct of some other person other than the defendant,
       then your verdict should be for the defendant.”
¶ 68       In granting plaintiff a new trial, the trial court found the special interrogatory “vague”
       and determined that “coupled with the sole proximate cause instruction,” the special
       interrogatory “was improper and should not have been given in the form as worded.” The

                                                  - 12 -
       court determined that plaintiff was prejudiced by the “cumulative effect of the improper sole
       proximate cause instruction and vagueness of the special interrogatory.” While the trial court
       explicitly found that the sole proximate cause instruction alone warranted a new trial, the
       court did not make that specific finding as to the special interrogatory.
¶ 69       Special interrogatories are governed by section 2-1108 of the Code of Civil Procedure,
       which states:
               “Unless the nature of the case requires otherwise, the jury shall render a general
               verdict. The jury may be required by the court, and must be required on the request of
               any party, to find specially upon any material question or questions of fact submitted
               to the jury in writing. Special interrogatories shall be tendered, objected to, ruled
               upon and submitted to the jury as in the case of instructions. Submitting or refusing to
               submit a question of fact to the jury may be reviewed on appeal, as a ruling on a
               question of law. When the special finding of fact is inconsistent with the general
               verdict, the former controls the latter and the court may enter judgment accordingly.”
               735 ILCS 5/2-1108 (West 2016).
¶ 70       A special interrogatory is a check on the general verdict. Simmons v. Garces, 198 Ill. 2d
541, 555 (2002). “It tests the general verdict against the jury’s determination as to one or
       more specific issues of ultimate fact.” Id. As the statute provides, if a finding on a special
       interrogatory is inconsistent with the general verdict, the special finding controls, and the
       court must enter judgment consistent with that special finding. 735 ILCS 5/2-1108 (West
       2016).
¶ 71       We do not have that situation here. There was no inconsistency between the special
       finding and general verdict. The jury answered the special interrogatory “yes,” meaning it
       found that plaintiffs had failed to prove that any negligence of defendants proximately caused
       Rene’s injuries; rather, the conduct of “some person other than defendants” was the sole
       proximate cause. That special finding was consistent with the jury’s general verdict in favor
       of defendants.
¶ 72       That presents an insurmountable barrier for plaintiffs on appeal. We determined above
       that the jury was properly instructed on sole proximate cause via the long form of IPI Civil
       No. 12.04. So even if we agreed with plaintiffs that the special interrogatory was improperly
       given, even if we invalidated the special interrogatory and its accompanying special finding
       of “yes”—we would still have the general verdict in favor of defendants from a jury that was
       properly instructed on sole proximate cause. We do not see how plaintiffs could possibly
       establish prejudice from the special interrogatory, standing alone.
¶ 73       Nor could we possibly find jury confusion when (1) the jury was properly instructed via
       IPI Civil No. 12.04 on sole proximate cause, (2) the special interrogatory tracked that jury
       instruction nearly verbatim, and (3) the jury’s general verdict and its special finding were
       entirely consistent. See, e.g., Bruske, 44 Ill. 2d at 136-37 (though special interrogatory was in
       improper form, no reversible error found, as special finding comported with jury’s verdict for
       defendant, and “[t]he jury was fully and adequately instructed on the law *** including the
       requirement of proximate cause”; thus, “there is little indication that the jury was confused
       by the interrogatory to the detriment of the plaintiff”). Our supreme court has cautioned
       against automatically finding jury confusion even when a special finding conflicts with a
       general verdict. See Simmons, 198 Ill. 2d at 563-64 (“A trial court may not conclude from the
       mere fact of inconsistency between a general verdict and a special interrogatory that the jury

                                                  - 13 -
       was confused ***.”). We cannot imagine how we could find that the jury was confused when
       the general verdict and special finding were perfectly consistent.
¶ 74       There being no basis for a finding of prejudice or jury confusion from the special
       interrogatory, there is likewise no basis for granting a new trial based on the submission of
       that special interrogatory.

¶ 75                                                  IV
¶ 76        In its response brief, plaintiff contends that we should affirm the order granting a new
       trial on alternate grounds, as the trial court improperly admitted evidence regarding the
       equine injury database. In its order granting a new trial, the trial court specifically found that
       its rulings regarding the database were not erroneous. Plaintiff argues that “a proper
       foundation could not be laid to establish similarity between information in the equine injury
       database and the circumstances surrounding Rene’s injuries.” This evidence, according to
       plaintiffs, “was irrelevant and created an improper basis of opinion testimony.”
¶ 77        Defendants reply that the issue is forfeited. We agree.
¶ 78        Plaintiff’s motion in limine Nos. 9 and 10 sought to bar the equine injury database
       evidence. Plaintiffs argued during trial, and on appeal, that defendants did not lay a proper
       foundation to establish similarity between information in the equine injury database and the
       circumstances surrounding Rene’s injuries. The trial court denied plaintiff’s motions
       in limine. At trial, defense expert Peterson discussed the equine injury database without
       objection. Peterson testified about the data that made up the database and specifically
       indicated that he “always think[s] we need to go back to the Equine Injury Database and look
       at the numbers from the Equine Injury Database, because you need a whole lot of data to say
       [sic] safe.” Peterson specifically testified regarding his reliance on the equine injury data in
       his determination that the Arlington Park Polytrack was safe. Plaintiffs did not object to any
       of this testimony. It was only later that counsel stated: “Judge, I renew my objection.”
¶ 79        A motion in limine is an interlocutory order, subject to reconsideration throughout the
       trial. Krengiel v. Lissner Corp., 250 Ill. App. 3d 288, 294 (1993). “Consequently, a party
       whose motion in limine has been denied must object when the challenged evidence is
       presented at trial in order to preserve the issue for review,” and “the failure to raise such an
       objection constitutes a waiver of the issue on appeal.” Id.; see also Cetera v. DiFilippo, 404
Ill. App. 3d 20, 40 (2010) (plaintiffs forfeited alleged error when they did not ask circuit
       court to reconsider its ruling on motion in limine until after evidence deposition—which was
       subject of motion—had already concluded).
¶ 80        Here, plaintiff argued that defendants lacked foundation to discuss the equine injury
       database during their expert’s testimony. When Peterson began to discuss the data included
       in the database and what he believed the data showed, plaintiff did not object. Only later did
       plaintiffs “renew” their objection. But by the time he “renewed” his objection, the jury had
       already heard the testimony; Peterson had already testified regarding the equine injury
       database and about its use in his opinion.
¶ 81        Even if we did not find the argument forfeited, we cannot say that the trial court erred in
       allowing Peterson to rely on the equine injury database. A trial court’s decision to admit
       evidence is reviewed for an abuse of discretion. Bosco v. Janowitz, 388 Ill. App. 3d 450, 463
       (2009). Here, in the order granting a new trial, the trial court found that it had properly


                                                   - 14 -
       allowed testimony on the equine injury database because “Dr. Peterson specifically testified
       the EID is the type of data relied upon by experts in his field to evaluate the safety of
       surfaces.”
¶ 82       Plaintiffs contend that the equine injury database was an improper basis for expert
       opinion because the defendants failed to establish a substantial similarity between that
       database and Rene’s accident. The admissibility of other-incident evidence depends on
       whether the conditions of the other instances were substantially similar to the actual
       circumstances of the accident. See Carrillo v. Ford Motor Co., 325 Ill. App. 3d 955, 967
       (2001). Even if the evidence is not admitted into evidence, an expert may testify that they
       relied on it. Id. at 966; see also Lovelace v. Four Lakes Development Co., 170 Ill. App. 3d
378, 382-83 (1988) (“evidence which is substantively inadmissible may nevertheless be
       admissible for the limited purpose of explaining the basis for an expert’s opinion”). That is
       exactly what happened here. The equine injury database evidence was not admitted into
       evidence; Peterson merely testified that he believed it was useful to his opinion that the
       Polytrack was safe.
¶ 83       Plaintiffs cite one case in support of their argument. In Lovelace, 170 Ill. App. 3d at 383,
       the court noted that “[t]he determinative factor is whether the facts or data constitute
       information which the expert ‘reasonably relies’ as a basis for his opinion.” Using this
       standard, the court held that “[p]laintiff did not produce any evidence to establish that experts
       in Heffernan’s field usual rely on the condition or closure of other rinks in determining
       whether any particular rink is safe.” Id. at 384.
¶ 84       Lovelace is distinguishable. Here, the expert, Peterson, specifically testified that data
       such as the equine injury database was reasonably relied on by experts in his field. Given this
       specific testimony, we cannot say that the trial court incorrectly allowed Peterson to rely on
       the data. Any question about the veracity of the data, or Peterson’s reliance on it, speaks to
       the weight of the evidence, not whether it was properly relied on. See Yassin v. Cerified
       Grocers of Illinois, Inc., 150 Ill. App. 3d 1052, 1065-66 (1986). We cannot say that the trial
       court abused its discretion in allowing Peterson to rely on the equine injury database.

¶ 85                                                 V
¶ 86       The trial court misapplied the law regarding sole proximate cause when it granted
       plaintiff’s motion for a new trial. The order granting a new trial is reversed, and this matter is
       remanded to the circuit court with directions to reinstate the jury verdict.

¶ 87      Reversed and remanded with directions.

¶ 88       JUSTICE GORDON, dissenting:
¶ 89       The majority contends that “[t]his appeal primarily revolves around a single question: is
       the sole proximate cause theory and jury instruction available in a negligence action if a
       defendant argues more than one nonparty actor was the sole proximate cause of plaintiff’s
       injury?” Supra ¶ 1. The majority answers this question in the affirmative after the trial court
       found the instruction improper in this case and granted plaintiff’s motion for a new trial after
       a jury found in favor of defendants. I do not find that this appeal revolves around this “single
       question,” and I find that the issues are much more complex than the majority leads us to


                                                   - 15 -
       believe but it does concern only the issue of the sole proximate cause instruction’s
       applicability to this case.

¶ 90                                       BACKGROUND
¶ 91       While the majority briefly discusses the trial proceedings in the instant case, I find the
       discussion of defendants’ theory of the case and the sole proximate cause jury instruction to
       be instructive to the understanding of the issues before this court and so discuss them in
       greater depth.

¶ 92                                           I. Trial Testimony
¶ 93        At trial, both parties presented expert testimony concerning the safety of the Polytrack
       surface, the biomechanics of plaintiff’s injury, and the maintenance procedures used at
       Arlington.
¶ 94        Arun Kumar, a materials science engineer with a Ph.D. in materials science and corrosion
       science, provided testimony on behalf of plaintiffs concerning the properties and
       characteristics of the Polytrack surface at Arlington. Specifically, Kumar testified about the
       Polytrack’s “dynamic angle” and “vertical load.” Kumar testified that, in his opinion,
       defendants did not act as a reasonably careful operator of a racetrack in allowing the dynamic
       angle to be above 0.95 radians. Kumar further opined that defendants did not act as a
       reasonably careful operator of a racetrack in permitting the vertical loads to vary “because
       the properties of the surface kept changing from time to time.” Kumar also opined that
       defendants’ maintenance procedures, which did not provide maintenance guidelines for
       dynamic angle or vertical load, caused the conditions of the surface as they existed on the
       date of plaintiff’s accident with respect to dynamic angle and vertical load.
¶ 95        In cross-examining Kumar, defense counsel asked him a question concerning whether he
       criticized Polytrack as a product. While plaintiffs’ counsel’s objection to this question was
       sustained, in a sidebar, defense counsel explained the purpose of the proposed line of
       questioning:
                    “[T]he scope of [plaintiffs’ counsel’s] examination of his expert has involved the
                very product itself and the condition of the product as manufactured by Martin
                Collins; not only the condition, which they—which they say makes it susceptible to
                these—that was their case against Martin Collins, that the actual composition of the
                Polytrack, as sold to users around the world, had an inherent danger, inherent defect
                in it that it allowed itself to have high shear angles, dynamic angles, shear strengths,
                the product itself.
                    And—but they didn’t tell the buyer that any of that needed to be—that if that was
                known, that they wanted us to be testing for those conditions, nor did they warn any
                of their users in their maintenance manual that somehow the way that we rototill,
                Gallop Master, power harrow affects any of those principles, dynamic angle, shear
                angle.
                    So for those reasons, they have opened up the scope of the product itself and and
                whatever defects are in the product.
                    Moreover, we have a right to have Martin Collins be the sole proximate cause of
                the condition of this track, because they created the product. So the jury could decide,

                                                  - 16 -
               for example, it wasn’t the maintenance of the Polytrack, because you weren’t warned
               in any of the product documents, the 25,000 documents that he referenced he
               reviewed, which came from—a lot of it came from Martin Collins. None of that
               information talked about shear angle, dynamic strength, all the principles you just
               heard him criticize Arlington for, none of the documents, in terms of how to use and
               maintain this product, the maintenance manual. Those concepts are not found there
               ***.”
       Later, in response to plaintiffs’ counsel’s argument to the court, defense counsel further
       argued:
               “[Plaintiffs’ counsel] said we’re being faulted for the condition of the track. And the
               condition of the track, as we just heard for two hours, is the levels—the kilonewtons,
               the radians of the dynamic shear, the dynamic angle, and the vertical loads. That’s the
               condition he is trying to hold Arlington responsible for. Those conditions never were
               told to us, as the buyer, from the manufacturer.”
¶ 96       When cross-examination resumed, defense counsel questioned Kumar about the manuals
       that had been provided to Arlington by Martin Collins, and Kumar testified that the manuals
       provided recommendations for equipment to be used and how the track should be
       maintained. Kumar further testified that the manuals did not make any reference to how to
       maintain the track to obtain specific dynamic angles or vertical loads. Defense counsel asked
       Kumar:
                   “Q. Would you agree with me that there is no data provided by Martin Collins to
               any buyer of the product that talks about the ranges you’re in court here today talking
               about?
                   A. Correct.
                   Q. The buyer of that product, relying upon the specifications that come with the
               product, the manual that comes with the product, is in the complete dark about how to
               use the product in a way to impact vertical loads, shear angles, and shear strength on
               those documents. Would you agree?
                   A. I agree with that.”
       Later, defense counsel again asked Kumar:
                   “Q. *** I think you’ve answered this. But there’s nothing in the materials by the
               manufacturer, Martin Collins, to any racetrack, including Arlington Park, that you
               need to do anything about our Polytrack other than follow our maintenance manual,
               true?
               A. That is correct.”
¶ 97       Anthony Petrillo, general manager of Arlington, testified 1 about the maintenance
       procedures and training Arlington staff received when defendants purchased Polytrack.
       Petrillo testified that defendants purchased Polytrack from Martin Collins, which also
       provided the equipment and maintenance manual to maintain the product. Petrillo further
       explained that Jim Pendergest, a representative of Martin Collins, provided training to the
       staff following the installation of Polytrack. Petrillo testified that during training, Pendergest
       did not address dynamic angle, vertical load, or pocketing and further testified that, after

          1
           Petrillo testified as an adverse witness on behalf of plaintiffs and as a witness for defendants.

                                                      - 17 -
       reviewing the maintenance records, at the time of plaintiff’s accident, defendants were
       meeting the minimum maintenance requirements set forth in the Martin Collins manual.
¶ 98       Javier Barajas, the track superintendent at the time Polytrack was installed, provided
       testimony through an evidence deposition for defendants concerning the maintenance routine
       at Arlington while he was there.2 Barajas testified that he was working at Arlington when
       Arlington switched from a dirt track to a Polytrack surface on its main track. During the
       course of the installation of the Polytrack, Barajas met with the track superintendent at
       another track that had installed Polytrack, as well as with Jim Pendergest from Martin
       Collins, and received instruction on how to maintain the Polytrack in a written manual
       provided by Martin Collins. Barajas testified that he followed the manual Martin Collins had
       provided defendants and that he kept records of the maintenance that was performed on the
       track every day. He testified that Arlington did not have its own written procedures for
       maintenance but rather relied on the Martin Collins manual, and that the Martin Collins
       manual discussed the general type of equipment to be used, as opposed to setting forth a
       specific maintenance schedule. Barajas also testified that the manual at times directed the
       track superintendent to make discretionary determinations on what type of maintenance to
       use depending on varying conditions. He testified that, when determining whether the ground
       was too hard or too soft, he would decide whether to use certain equipment and what depth to
       use that equipment at based on the “feel” of the ground when he would put in a probe.
       Barajas also testified that the Martin Collins manual did not mention vertical load or dynamic
       angle or specify any vertical load or dynamic angle figures that needed to be maintained for
       safety. He further testified that, while he was aware of the concepts, he was not attempting to
       keep the track within certain ranges because he had not been instructed to do so and nobody
       had ever indicated that there was a problem. Peterson had never raised an “alarm” as to the
       dynamic angle or vertical load numbers, which Barajas would have expected him to do if
       there was a problem with the maintenance procedures Barajas was using.
¶ 99       Malagon, the track superintendent at Arlington at the time of plaintiff’s accident,
       provided additional testimony3 concerning the maintenance routine at Arlington. Malagon
       testified that when Polytrack was first being installed at Arlington, defendants sent him and a
       coworker to two other horse racetracks that already used Polytrack. Malagon testified that
       these tracks provided training to him and his coworker on how they used the equipment for
       Polytrack and allowed them to practice using the equipment. He also received training from
       Pendergest, from Martin Collins, at Arlington. Malagon testified that he would use a “deep
       probe” daily to determine how soft the surface was. He further testified that the daily
       maintenance records showed he did not use the rototiller or power harrow on the day of
       plaintiff’s accident, which soften and loosen up the material, and that this would have been
       because the track was soft. Malagon was not familiar with the terms “vertical load” or
       “dynamic angle” and testified that Pendergest never instructed him about the concepts when
       training him on maintenance of the Polytrack, nor did the individuals at the other two

           2
              Barajas left Arlington in March 2009, two months before plaintiff’s accident. Ricardo Malagon,
       who served as Barajas’s assistant and was promoted to track superintendent after Barajas left, provided
       testimony about the maintenance routine that was similar in substance to Barajas’s.
            3
              Malagon testified through an interpreter as an adverse witness on behalf of plaintiffs and as a
       witness for defendants.

                                                     - 18 -
        racetracks he visited as part of his training.

¶ 100                     II. Jury Instructions Conference and Closing Arguments
¶ 101       After both parties had rested and motions for directed verdict were denied, the parties
        discussed the applicable jury instructions. As relevant to the issue presented in the instant
        appeal, both parties tendered jury instructions on proximate cause; defendants’ version was
        the long form of the instruction, including a discussion of sole proximate cause, to which
        plaintiffs objected. Defendants’ proposed instruction was based on Illinois Pattern Jury
        Instructions, Civil, No. 12.04 (approved Dec. 8, 2011) (hereinafter IPI Civil No. 12.04), and
        provided:
                    “More than one person may be to blame for causing an injury. If you decide that
                the defendants were negligent and that their negligence was a proximate cause of
                injury to the plaintiffs, it is not a defense that some third person who is not a party to
                the suit may also have been to blame.
                    However[,] if you decide that the sole proximate cause of injury to the plaintiff
                was the conduct of some other person other than the defendant, then your verdict
                should be for the defendant.”
        Defendants argued that Theriot’s conduct was the sole proximate cause of plaintiff’s injury
        and that the track was not negligently maintained. The trial court found that defendants were
        entitled to a sole proximate cause instruction, finding that “[i]t’s their theory of how this
        accident occurred. There is evidence that’s been presented that a reasonable jury could
        conclude that something other than the maintenance and the track caused the injuries or
        contributed to the extent of the injuries here, and there was evidence *** presented that it
        was Theriot’s conduct.”
¶ 102       Plaintiffs then tendered a jury instruction based on IPI Civil No. 12.05, which concerned
        the intervention of an outside agency. Plaintiffs’ tendered instruction provided:
                    “If you decide that the defendants were negligent and that their negligence was a
                proximate cause of injury to the plaintiffs, it is not a defense that something else may
                also have been a cause of the injury.”
        The instruction contained an optional second paragraph, to be used when there was evidence
        tending to show that the sole proximate cause of the occurrence was something other than the
        conduct of the defendant:
                    “However, if you decide that the sole proximate cause of injury to the plaintiff
                was something other than the conduct of the defendant, then your verdict should be
                for the defendant.” IPI Civil No. 12.05.
        Plaintiffs’ counsel explained that plaintiffs were tendering the instruction because “the
        evidence that has come in about this could have been caused on any other surface, et cetera.”
        Plaintiffs’ counsel further explained that it was tendered without the paragraph concerning
        sole proximate cause “because I think the sole proximate cause should be limited to one or
        the other of these instructions. *** [I]t should be alluded to another person caused it or
        another thing caused it. I don’t think you’re entitled to two sole proximate cause arguments.”
¶ 103       In response, defendants’ counsel explained that defendants had requested the instruction
        concerning the sole proximate cause being the conduct of “some other person” under IPI
        Civil No. 12.04 as opposed to plaintiffs’ proposed instruction based on IPI Civil No. 12.05

                                                     - 19 -
“because we believe the evidence shows that Martin Collins could also be a sole proximate
cause based upon the evidence that the plaintiff is contending the dynamic angle, the shear
strength, the vertical loads on the Polytrack itself were the cause of this accident and our
failure to maintain.” Defendants’ counsel continued:
             “And we have presented overwhelming evidence that none of this information
         was given to us by the manufacturer in the product materials and also in their
         maintenance manual, that there’s no evidence in the industry, there’s no research that
         suggests these concepts that the plaintiffs have come up with have anything to do
         with jockeys being injured.
             But if they do, we’re a property owner, and it’s the manufacturer who designed
         and manufactured and distributed this product that contained those elements that the
         plaintiffs are now arguing caused the accident. So we—
             THE COURT: So you’re saying you should get two proximate cause instructions?
             DEFENDANTS’ COUNSEL: What I’m saying, Judge, is I believe under the law
         for sole proximate cause you’re not limited to one actor, if you will. The jury could
         determine that it was Theriot that was the sole proximate cause or under the facts in
         this case—the unique facts in this case the jury could determine it was also Martin
         Collins.”
The court noted that “I’ve never heard of that, that a sole proximate cause instruction—that
you’re arguing two separate entities could be the sole proximate cause.” Defendants’ counsel
responded, “Yes.” Plaintiffs’ counsel also argued that there was not sufficient evidence to
support Martin Collins being a cause, “let alone the sole proximate cause.” Defendants’
counsel then again argued:
             “Well, first of all, there’s an issue of fact as to whether the .25 and .95 means
         anything to the condition of this material.
             But the mere fact that counsel is talking about the .25 to the .95, as has been
         established in this case, there are no product specifications telling a buyer that you
         need to actually test for specifications. Nowhere. Nowhere in the manual on the
         maintenance is it indicated at all that an owner and purchaser of this product should
         be testing for these principles that counsel is arguing now.
             That is why counsel had a product liability action against Martin Collins. There’s
         nothing in the standards for a property owner to test a product such as Polytrack at all.
         We’re a buyer.
             The testing obligations, as counsel spent years establishing against Martin Collins,
         was their obligation to test their product before they manufactured it and put it out
         into the stream of commerce.
             So all of these issues that we’ve just been arguing about up to this point have to
         do with the product itself.
             And it’s uncontested that Martin Collins did not put any buyer of its product
         anywhere on notice that there was these conditions that had to be maintained in a
         certain way in order to be safe for jockeys.
             So that is—the jury could easily determine that it’s—there’s an inherent danger in
         this and that Arlington wasn’t warned about those inherent dangers and that a
         manufacturer has an obligation to warn of those dangers in its product.

                                            - 20 -
                    And witness after witness, including the plaintiffs’ experts—I asked them. Are
                you talking about all these principles, even though we believe they have misapplied
                these principles. Nonetheless, his experts relied upon those principles, the dynamic
                shear, shear strength, vertical load; and they admitted in cross-examination nowhere
                is that information provided from the manufacturer; not in the specifications, the
                documents they give their buyers, not in the manual itself, not in any training that
                they provided to maintain the product, nowhere.
                    And the jury could decide the product itself, the Polytrack, is what’s dangerous.
                There was no notice to Arlington Park that they had to do something other than
                follow the manual in order to alleviate the levels of the dynamic angle and vertical
                load, and that is something a manufacturer should have done.
                    So we believe that there’s proper evidence, and we also believe under the whole
                law about the—what circumstances would apply for a sole proximate cause
                instruction, it also could apply—the jury could decide that it’s Martin Collins’
                conduct that caused the injuries to the plaintiff, the inherent dangerous nature of the
                Polytrack itself.”
        The trial court found that defendants were not entitled to “two separate distinct sole
        proximate cause instructions.” Defendants’ counsel clarified that they were not asking for
        two instructions, and had only requested the instruction in IPI Civil 12.04, which the trial
        court had indicated it would give. However, defendants’ counsel argued that “the instruction,
        even by its definition, says more than one person may be to blame. That’s not in the singular.
        Only one other person may be to blame. It’s more than one person.”
¶ 104       After discussing the rest of the jury instructions, defendants tendered a special
        interrogatory, which read:
                “ ‘On the date of the accident and at the time and place of the accident in question in
                this case was the conduct of some person other than the defendants the sole proximate
                cause of the accident.’ ”
        Plaintiffs objected, arguing that “[t]his is not an ultimate fact of the case. This is an
        evidentiary finding ***.” Plaintiffs also cited a case in which a court “said it was misleading
        for an instruction to ask whether the conduct of a defendant was a proximate cause but for a
        special interrogatory to ask whether the conduct of others was the cause and for that reason
        the Court found the instruction confusing.” Defendants’ counsel argued that the special
        interrogatory was appropriate and that the language came from a different case in which such
        a special interrogatory had been used. The trial court took the matter under advisement
        overnight.
¶ 105       The record indicates that defendants filed a trial brief in support of their request for a
        special interrogatory that night, a purported copy of which appears in the record on appeal.4
        After arguing that the special interrogatory tendered by defendants should be given,


            4
            The parties filed a stipulation regarding materials contained in the supplemental record on appeal,
        which indicates, in relevant part, that the supplemental record contains a “true and accurate cop[y]” of
        “Defendants Arlington Park Racecourse, LLC and Churchill Downs, Inc.’s Trial Brief in Support of
        Special Interrogatories.” However, the document contained in the supplemental record lacks a file
        stamp or signature.

                                                      - 21 -
        defendants argued that “[a]lternatively, defendants propose that the following interrogatories
        be given:”
                     “ ‘On the date of the accident and at the time and place of the accident in question
                in this case, was jockey Jamie Theriot’s conduct of jostling and bumping Rene
                Douglas’ mount the sole proximate cause of the accident?’
                     ‘Was Martin Collins Surfaces & Footings, LLC failure to warn defendants that
                they were required [to] control and maintain the dynamic angle, surface friction shear
                and vertical load or hardness of the Polytrack at a certain level the sole proximate
                cause of the accident?’ ”
¶ 106       The next day, the court indicated that it was not going to give the jury the special
        interrogatory due to the use of the phrase “of the accident.” Defendants then modified the
        special interrogatory to read:
                “On the date of the accident and at the time and place of the accident in question in
                this case, was the conduct of some person other than the defendants the sole
                proximate cause of the plaintiffs’ injuries.”
        The trial court agreed to give the modified special interrogatory over plaintiffs’ objection.
¶ 107       During closing argument, defendants did not argue that Martin Collins was the cause of
        plaintiff’s injuries but argued that the actions of Theriot in bumping plaintiff’s horse were the
        cause of plaintiff’s injuries.
¶ 108       On May 6, 2016, the jury entered a verdict in favor of defendants. The jury also answered
        the special interrogatory in the affirmative. On the same day, the trial court entered judgment
        on the verdict.

¶ 109                                        III. Posttrial Motion
¶ 110       On June 20, 2016, plaintiffs filed a posttrial motion for a new trial. Plaintiffs first argued
        that the admission of evidence concerning the equine injury database was highly prejudicial.
        Plaintiffs noted that the database compared the frequency of catastrophic equine breakdowns
        on dirt, turf, and synthetic racetrack surfaces but (1) included information from several types
        of synthetic surfaces, including different formulations of Polytrack, without differentiating
        between the different surfaces; (2) included data postdating the incident at issue, which
        would have been irrelevant to the issue of whether Arlington’s Polytrack was unreasonably
        dangerous at the time of the incident; and (3) was not limited to solely racing incidents and
        did not make any distinctions based on surface age or surface condition. Plaintiffs further
        noted that defendants did not allege that Arlington’s surface caused plaintiff’s horse to fall
        due to a catastrophic breakdown but instead alleged that plaintiff’s horse was bumped by
        another horse, making data about catastrophic breakdowns irrelevant to any fact at issue.
¶ 111       Plaintiffs also argued that the trial court erred in instructing the jury as to sole proximate
        cause because defendants presented evidence that both the conduct of Theriot, the other
        jockey, and the conduct of Martin Collins were proximate causes of plaintiff’s injury,
        “mak[ing] the sole proximate cause defense inapplicable.” Plaintiffs further argued that the
        special interrogatory submitted to the jury on the issue was not sufficiently particularized,
        merely asking whether the conduct of “some person” other than defendants was the sole
        proximate cause of plaintiffs’ injuries.



                                                    - 22 -
¶ 112        On October 13, 2016, the trial court entered an order granting plaintiffs’ motion for a new
        trial. First, the court found no error in the use of data from the equine injury database, noting
        that the data itself was not admitted into evidence but was only discussed by Peterson as a
        basis for his expert testimony. However, the trial court found that defendants were not
        entitled to the sole proximate cause jury instruction, as defendants “proffered two alternate
        proximate causes of Douglas’ injuries.” The court further found that this improper jury
        instruction prejudiced plaintiffs and warranted a new trial. Additionally, the trial court found
        that the special interrogatory was “ambiguous and therefore not in proper form.” The court
        found that “the special interrogatory should have been specific as to whose conduct the jury
        was to consider. ‘Some other person’ was vague and coupled with the sole proximate cause
        instruction was improper and should not have been given in the form as worded.” The court
        further found that “[t]he cumulative effect of the improper sole proximate cause instruction
        and vagueness of the special interrogatory is seriously prejudicial to the Plaintiffs and denied
        them a fair trial.”

¶ 113                                              ANALYSIS
¶ 114        On appeal, defendants argue that the trial court erred in granting plaintiffs’ posttrial
        motion for a new trial because the sole proximate cause jury instruction and special
        interrogatory were properly given. “A circuit court’s ruling on a motion for a new trial is
        afforded considerable deference and will only be reversed in those instances where it is
        affirmatively shown that the court clearly abused its discretion.” Wardwell v. Union Pacific
        R.R. Co., 2017 IL 120438, ¶ 11. “In determining whether the trial court abused its discretion,
        the reviewing court should consider whether the jury’s verdict was supported by the evidence
        and whether the losing party was denied a fair trial.” Maple v. Gustafson, 151 Ill. 2d 445, 455
        (1992). “Furthermore, it is important to keep in mind that [t]he presiding judge in passing
        upon the motion for new trial has the benefit of his previous observation of the appearance of
        the witnesses, their manner in testifying, and of the circumstances aiding in the determination
        of credibility.” (Internal quotation marks omitted.) Maple, 151 Ill. 2d at 456. “An abuse of
        discretion occurs when the trial court’s ruling is arbitrary, fanciful, or unreasonable, or when
        no reasonable person would take the same view.” Cimino v. Sublette, 2015 IL App (1st)
133373, ¶ 102. What the majority is saying here, then, is that the trial court’s ruling is
        arbitrary, fanciful, or unreasonable or that no reasonable judge would have granted a new
        trial. I cannot say that under the facts and circumstances of this case.
¶ 115        In the case at bar, the trial court found that it had erred in giving the sole proximate cause
        jury instruction and the special interrogatory and found that these errors seriously prejudiced
        plaintiffs and denied them a fair trial. I discuss each issue in turn.

¶ 116                              I. Sole Proximate Cause Jury Instruction
¶ 117       “Generally, a trial court’s decision to grant or deny an instruction is reviewed for abuse of
        discretion.” Studt v. Sherman Health Systems, 2011 IL 108182, ¶ 13. “ ‘The standard for
        determining an abuse of discretion is whether, taken as a whole, the instructions are
        sufficiently clear so as not to mislead and whether they fairly and correctly state the law.’ ”
        Studt, 2011 IL 108182, ¶ 13 (quoting Dillon v. Evanston Hospital, 199 Ill. 2d 483, 505
        (2002)). In the case at bar, the trial court found that it should not have allowed the instruction
        to be given in the first place.

                                                    - 23 -
¶ 118       The jury instruction at issue was based on IPI Civil No. 12.04, and provided:
                    “More than one person may be to blame for causing an injury. If you decide that
                the defendants were negligent and that their negligence was a proximate cause of
                injury to the plaintiffs, it is not a defense that some third person who is not a party to
                the suit may also have been to blame.
                    However[,] if you decide that the sole proximate cause of injury to the plaintiff
                was the conduct of some other person other than the defendant, then your verdict
                should be for the defendant.”
¶ 119       “A litigant has the right to have the jury clearly and fairly instructed upon each theory
        which was supported by the evidence.” Leonardi v. Loyola University of Chicago, 168 Ill. 2d
83, 100 (1995). Accordingly, our supreme court has instructed that, “where there is some
        competent evidence that the sole proximate cause of a plaintiff’s claimed injury lies in the
        conduct of someone other than the defendant, the defendant is entitled to have the jury
        instructed pursuant to the second paragraph of” the IPI instruction. McDonnell v. McPartlin,
        192 Ill. 2d 505, 522 (2000). “A defendant has the right not only to rebut evidence tending to
        show that defendant’s acts are negligent and the proximate cause of claimed injuries, but also
        has the right to endeavor to establish by competent evidence that the conduct of a third
        person, or some other causative factor, is the sole proximate cause of plaintiff’s injuries.
        Further, if the evidence is sufficient, the defendant is entitled to an instruction on this
        theory.” Leonardi, 168 Ill. 2d at 101. “ ‘Whether the jury would have been persuaded is not
        the question. All that is required to justify the giving of an instruction is that there be some
        evidence in the record to justify the theory of the instruction.’ ” Leonardi, 168 Ill. 2d at 101
        (quoting Lowe v. Norfolk & Western Ry. Co., 124 Ill. App. 3d 80, 118 (1984)). However, it is
        important to keep in mind that “[a] defendant is not automatically entitled to a sole proximate
        cause instruction wherever there is evidence that there may have been more than one, or
        concurrent, causes of an injury or where more than one person may have been negligent.
        Instead, a sole proximate cause instruction is not appropriate unless there is evidence that the
        sole proximate cause (not ‘a’ proximate cause) of a plaintiff’s injury is conduct of another
        person or condition.” (Emphasis in original.) Holton v. Memorial Hospital, 176 Ill. 2d 95,
        134 (1997). “It is within the trial court’s discretion to determine what issues are raised by the
        evidence and whether an instruction should be given.” Bryant v. LaGrange Memorial
        Hospital, 345 Ill. App. 3d 565, 573 (2003).
¶ 120       In the case at bar, the issue is not whether there was evidence in the record to support a
        theory that Theriot was the proximate cause of plaintiff’s injuries. The problem the trial court
        found was that there was also evidence in the record to support a theory that Martin Collins
        was the proximate cause of plaintiff’s injuries under a product liability theory. 5 Thus, there


            5
              The majority repeatedly suggests that the “negligence” of Martin Collins was the second potential
        proximate cause. However, any liability of Martin Collins would have been predicated on a product
        liability theory, not a negligence theory. In a strict product liability action, a plaintiff must establish that
        the injury complained of resulted from a condition of the product, that the condition was unreasonably
        dangerous, and that it existed at the time the product left the manufacturer’s control. Mikolajczyk v.
        Ford Motor Co., 231 Ill. 2d 516, 525 (2008). “A product may be found to be unreasonably dangerous
        based on proof of any one of three conditions: a physical defect in the product itself, a defect in the
        product’s design, or a failure of the manufacturer to warn of the danger or to instruct on the proper use

                                                          - 24 -
        was evidence to support a finding that two separate individuals or entities were the “sole
        proximate cause” of plaintiff’s injuries, each under separate theories—Theriot under the
        theory of negligence and Martin Collins under the theory of product liability. The instruction
        as given did not identify the party who defendants claimed was the “sole proximate cause” of
        the injuries—it merely parroted the language of the IPI instruction and asked whether “the
        sole proximate cause of injury to the plaintiff was the conduct of some other person other
        than the defendant,” when there were two other persons with conflicting theories. The
        question we must answer, then, is whether a sole proximate cause instruction should have
        been given in this case when there were two possible “sole proximate cause[s]” under the
        evidence in this case, one under the theory of product liability and the other under the theory
        of negligence.6
¶ 121        Defendants and the majority answer this question in the affirmative, relying on two
        Illinois Supreme Court cases: Nolan v. Weil-McLain, 233 Ill. 2d 416 (2009), and Ready v.
        United/Goedecke Services, Inc., 238 Ill. 2d 582 (2010). However, neither case speaks directly
        to the issue present in the instant appeal. In Nolan, the plaintiff filed a wrongful-death suit on
        behalf of her deceased husband’s estate, alleging that the decedent developed mesothelioma
        after being negligently exposed to the defendant’s asbestos-containing products; the plaintiff
        originally filed suit against 12 corporations, but by the time of trial, only one defendant
        remained. Nolan, 233 Ill. 2d at 418-19. The defendant sought to present evidence that the
        sole proximate cause of the decedent’s death was his exposure to asbestos-containing
        products of nonparty entities, but the trial court barred such evidence. Nolan, 233 Ill. 2d at
        419-21. However, at the close of trial, the trial court gave the jury a sole proximate cause
        instruction over the plaintiff’s objection, “explaining that jurors could reasonably find that
        decedent’s mesothelioma was not caused by asbestos exposure from defendant’s products
        ***. Based on that finding, the jury could conclude that some other asbestos product was the
        sole proximate cause of decedent’s disease.” Nolan, 233 Ill. 2d at 426. On appeal, the Illinois
        Supreme Court found that the trial court should not have barred the defendant from
        presenting evidence of other asbestos exposure in support of the defendant’s defense that the
        sole proximate cause was some other person or entity not in the case. Nolan, 233 Ill. 2d at
        444-45. The issue of whether the sole proximate cause instruction should have been given
        was not an issue in the case.
¶ 122        In Ready, the plaintiff also filed a wrongful-death suit on behalf of her deceased
        husband’s estate after the decedent was killed in a construction accident at the power plant
        where he worked. Ready, 238 Ill. 2d at 584. The plaintiff initially filed suit against the
        general contractor of the project and the project’s scaffolding subcontractor and later added
        the decedent’s employer as a defendant; by the time of trial, only the subcontractor remained
        as a defendant. Ready, 238 Ill. 2d at 584-85. Prior to trial, the plaintiff filed motions in limine
        to bar evidence of the conduct of the general contractor and the employer, and the


        of the product.” Mikolajczyk, 231 Ill. 2d at 525. The claims against Martin Collins clearly fall under the
        third of these conditions.
             6
               I agree with the majority that defendants’ claim that they only raised the issue of Theriot’s
        conduct, not Martin Collins’s, before the jury is unpersuasive. While Theriot’s conduct may have been
        the only argument made at closing argument, defendants spent considerable time building a record
        against Martin Collins through their examination of the witnesses at trial.

                                                       - 25 -
        subcontractor argued that this evidence was relevant to the subcontractor’s ability to establish
        a sole proximate cause defense; the trial court barred the evidence, finding that there was no
        evidence to support the sole proximate cause defense. Ready, 238 Ill. 2d at 585-86. At the
        end of the trial, the subcontractor also requested a sole proximate cause jury instruction,
        which was denied. Ready, 238 Ill. 2d at 587. The supreme court found that the trial court
        erred in excluding evidence that would have supported the subcontractor’s sole proximate
        cause defense and then proceeded to consider whether the evidence would have supported a
        sole proximate cause jury instruction. Ready, 238 Ill. 2d at 591. The supreme court noted
        that, with respect to the general contractor, the subcontractor argued that the evidence
        excluded by the trial court would have shown that the general contractor should have
        provided an external crane to lift the scaffolding, which would have eliminated the need for
        the decedent to work on the project and, in turn, would have prevented the accident. Ready,
238 Ill. 2d at 591-92. With respect to the employer, the subcontractor argued that the
        evidence would have shown, in part, that the employer forced the subcontractor to accept
        additional workers on the project, including the decedent. Ready, 238 Ill. 2d at 591-92. The
        supreme court found that “[t]his evidence would have tended to show that the settling
        defendants’ conduct was the sole proximate cause of the accident, and [the decedent’s] death,
        and the trial court erred in excluding it and refusing to give the second paragraph of IPI Civil
        (2000) No. 12.04.” Ready, 238 Ill. 2d at 592.
¶ 123        I cannot find that either case is particularly instructive to the instant case. First, neither
        case involved the trial court giving a sole proximate cause jury instruction that involved
        multiple parties with multiple theories of liability; both cases involved the decision of the
        trial court to bar such evidence. Thus, questions as to the form of the jury instruction were
        not before the supreme court. Additionally, neither case concerned the type of situation
        present in the case at bar, namely, that there are arguably two distinct, unrelated causes of
        plaintiff’s injuries other than defendants’ conduct. In Nolan, while there were multiple
        nonparties that were involved, the claimed “sole proximate cause” was the exposure of the
        decedent to asbestos, meaning that the multiple nonparties’ conduct combined into one
        “cause.” See Nolan, 233 Ill. 2d at 419 (“defendant sought to present evidence that the sole
        proximate cause of decedent’s death was his exposure to asbestos-containing products of
        nonparty entities”).
¶ 124        Similarly, in Ready, the actions of both the general contractor and the employer were
        discussed collectively, and the supreme court concluded that the evidence “would have
        tended to show that the settling defendants’ conduct was the sole proximate cause of the
        accident.” (Emphasis added.) Ready, 238 Ill. 2d at 592. In other words, the supreme court
        considered the conduct of the two nonparties together in determining that the sole proximate
        cause instruction should have been given—the supreme court considered the conduct of the
        general contractor and the employer as the potential cause, as opposed to the conduct of the
        general contractor or the employer as the potential cause.7 See also Ready, 238 Ill. 2d at 586

            7
             As noted, the supreme court did separate the two entities in setting forth the subcontractor’s
        arguments about what the evidence would show as to causation for each entity. Ready, 238 Ill. 2d at
        591-92. However, directly after doing so, the supreme court found that the evidence would have tended
        to show that “the settling defendants’ conduct was the sole proximate cause” of the accident, grouping
        the two entities’ conduct together into one “cause,” as we have discussed. Ready, 238 Ill. 2d at 592.
        Presumably, if there had been no evidence as to one of the entities’ conduct, the supreme court would

                                                     - 26 -
        (in arguing for reconsideration of the trial court’s order barring evidence of the nonparties’
        conduct, the subcontractor argued that the trial court should permit it “ ‘to introduce and
        argue to the jury that other parties, such as BMW and [Midwest,] are the sole proximate
        cause’ ” of the decedent’s death); Ready, 238 Ill. 2d at 587 (in denying the sole proximate
        cause jury instruction, the trial court found that “ ‘there *** shouldn’t be any evidence in the
        record of Midwest and BMW’s negligence’ ”); Ready, 238 Ill. 2d at 587 (in its posttrial
        motion, the subcontractor “argued that the trial court erred in excluding evidence regarding
        the conduct of BMW and Midwest as the sole proximate cause of the accident”). These two
        cases, therefore, while dealing with multiple parties, still boil down to a single type of
        “conduct” that is potentially “the sole proximate cause.”
¶ 125       In the case at bar, by contrast, the two alternate “sole proximate cause” theories are not so
        related. The conduct of Theriot in allegedly causing his horse to bump plaintiff’s horse off
        course is completely unrelated to the conduct of Martin Collins in allegedly failing to specify
        that the dynamic angle and vertical load of the Polytrack needed to be within certain ranges.
        Accordingly, I cannot find that cases in which multiple parties’ conduct collectively
        combines into one “sole proximate cause” are particularly instructive to our analysis in the
        instant case, where there are two separate theories of negligence, much less that these cases
        “inescapably support the conclusion” that the instruction was available, as the majority
        asserts. Supra ¶ 44.
¶ 126       Our focus, then, should turn to the language of the jury instruction itself. See McDonnell,
192 Ill. 2d at 517-19 (interpreting the language of the jury instruction to determine whether
        the instruction should have been given). As noted, the instruction given was based on the
        long form of IPI Civil No. 12.04, and provided:
                     “More than one person may be to blame for causing an injury. If you decide that
                the defendants were negligent and that their negligence was a proximate cause of
                injury to the plaintiffs, it is not a defense that some third person who is not a party to
                the suit may also have been to blame.
                     However[,] if you decide that the sole proximate cause of injury to the plaintiff
                was the conduct of some other person other than the defendant, then your verdict
                should be for the defendant.”
¶ 127       Examining the plain language of this instruction, I must agree with the trial court that the
        sole proximate cause language is inappropriate where there is evidence of
        multiple—independent—potential causes of the plaintiff’s injuries by multiple parties. The
        sole proximate cause instruction contemplates just that—the “sole” proximate cause of the
        plaintiff’s injury. “Sole” is defined as “[o]ne and only” or “[b]elonging or restricted to one
        person or group of people.” Oxford English Dictionary, http://en.oxforddictionaries.com/
        definition/sole (last visited June 18, 2018). The majority attempts to torture the definition of
        this word to suggest that “the word ‘sole’ does not necessarily imply only the singular.”
        Supra ¶ 57. It does so by pointing to dictionary definitions that include the term “group.” The
        definition I have quoted above also includes the term “group.” But the majority’s strained
        argument completely glosses over the important part of the definition—“one person or group
        of people.” (Emphasis added.) Oxford English Dictionary, http://en.oxforddictionaries.com/

        have concluded that the subcontractor would have been entitled to a sole proximate cause instruction as
        to that entity alone.

                                                      - 27 -
        definition/sole (last visited June 18, 2018). Each of the majority’s quoted definitions also
        includes this same limitation. Even though a group may be made of a number of individuals,
        it is still a collective singular, and the majority’s attempt to contort this meaning to
        encompass multiple distinct parties is simply absurd. “Any competent speaker of English”
        (In re K.M., 2018 IL App (1st) 172349, ¶ 31) would recognize that sole means one.
¶ 128       Furthermore, the jury instruction speaks of “the” sole proximate cause of injury, using the
        definite article “the” as opposed to the indefinite “a.” “ ‘[T]he definite article “the”
        particularizes the subject which it precedes. It is a word of limitation as opposed to the
        indefinite or generalizing force of “a” or “an.” ’ ” (Emphasis omitted.) Sibenaller v.
        Milschewski, 379 Ill. App. 3d 717, 722 (2008) (quoting Brooks v. Zabka, 450 P.2d 653, 655
        (Colo. 1969)). Finally, the instruction speaks to “the conduct of some person other than the
        defendant.” (Emphasis added.) IPI Civil No. 12.04. “Person” is a singular term. Schwartz v.
        Kinney, 2016 IL App (3d) 160021, ¶ 15. Thus, the language of the instruction is clearly
        aimed at one particular “cause,” not two.
¶ 129       I also note that the “Notes on Use” accompanying the IPI instruction provide that “[t]he
        second paragraph should be used only when there is evidence tending to show that the sole
        proximate cause of the occurrence was the conduct of a third person.” IPI Civil No. 12.04,
        Notes on Use. It does not say “third persons.” This language is even more particularized than
        the instruction itself—the notes on use indicate that the long-form instruction is only
        appropriate where the sole proximate cause was the conduct of “a third person,” as opposed
        to the instruction’s broader “some person,” or the use of “third person or persons.” The notes
        on use thus make it clear that the long-form instruction is limited to one person. In the case at
        bar, therefore, where there are two different potential unrelated causes, the trial court did not
        abuse its discretion in determining that the sole proximate cause instruction should not have
        been given.
¶ 130       Other courts have read this language the same way, finding the sole proximate cause
        instruction inappropriate in cases involving more than one potential cause. For instance, in
        Clayton v. County of Cook, 346 Ill. App. 3d 367, 388 (2004), the appellate court found that
        the trial court had not abused its discretion in refusing to give the sole proximate cause jury
        instruction where the “defendant presented evidence of multifactorial causes of death,
        including pneumonia, ARDS, empyema, and bronchospasm, rather than a sole proximate
        cause.” The court noted that “[a]ll of the cases upon which the instant defendant relies
        involved defendants who tendered jury instructions based on a sole proximate cause, not
        multiple factors.” (Emphasis in original.) Clayton, 346 Ill. App. 3d at 388. Likewise, in
        Abruzzo v. City of Park Ridge, 2013 IL App (1st) 122360, ¶ 61, while a sole proximate cause
        jury instruction was given,8 the appellate court found that the trial court had not erred in
        refusing a special interrogatory concerning sole proximate cause. The court reasoned that,
        “[f]irst and foremost, defendant did not claim at trial that the presence of opiates in Joey’s
        bloodstream was the sole, or only, cause of his death.” (Emphases in original.) Abruzzo, 2013
IL App (1st) 122360, ¶ 61. The court noted that the “defendant claimed that the death was
        caused by Joey’s consumption of narcotics and/or his father’s contributory negligence.
        Accordingly, defendant’s position at trial, which identified two causes of Joey’s death, does


           8
            The propriety of the jury instruction does not appear to have been at issue on appeal.

                                                     - 28 -
        not satisfy any interpretation of a ‘sole proximate cause’ argument.” Abruzzo, 2013 IL App
        (1st) 122360, ¶ 61.
¶ 131       The majority deals with these cases by simply announcing that they are wrong. See supra
        ¶ 49 (“We do not follow Clayton.”); supra ¶ 55 (“we are unable to reconcile Abruzzo with
        our supreme court’s decisions in Nolan and Ready”). However, as even the majority admits,
        both cases support plaintiff’s position. The only way the majority can distinguish them is by
        dismissing them because they do not follow the majority’s reading of Nolan and Ready. The
        majority notes that Abruzzo does not cite either case, but fails to consider that perhaps that
        court determined—as I do here—that neither case is applicable to the facts of the case before
        it.
¶ 132       I also find instructive our supreme court’s caution in Holton, 176 Ill. 2d at 134, where the
        court noted that “[a] defendant is not automatically entitled to a sole proximate cause
        instruction wherever there is evidence that there may have been more than one, or
        concurrent, causes of an injury or where more than one person may have been negligent.
        Instead, a sole proximate cause instruction is not appropriate unless there is evidence that the
        sole proximate cause (not ‘a’ proximate cause) of a plaintiff’s injury is conduct of another
        person or condition.” (Emphasis in original.)
¶ 133       In the case at bar, as noted, there was evidence presented that Theriot was the proximate
        cause of plaintiff’s injuries, as well as evidence presented that Martin Collins’s conduct was
        the proximate cause of plaintiff’s injuries. Consequently, it was inappropriate for the trial
        court to give an instruction concerning the “sole” proximate cause of plaintiff’s injuries when
        more than one person could be the sole proximate cause and the theories of liability were not
        the same.
¶ 134       I do not share the majority’s concern that in cases where there are multiple other causes,
        “[w]hy should defendant A, in this context, suddenly be limited to implicating only a single
        nonparty, even when the evidence points to the conduct of multiple nonparties as comprising
        100% of the cause of the plaintiff’s injuries?” Supra ¶ 60. If the defendant at trial is faultless
        and 100% of the fault lies with others, there is no prohibition against making that argument
        to the jury. However, if there are multiple distinct “others,” the defendant simply cannot rely
        on the sole proximate cause jury instruction to make that argument. IPI Civil No.
        12.04—even without the second paragraph—still requires the jury to consider whether the
        defendant’s “negligence was a proximate cause of injury to the plaintiffs.” The jury can still
        determine that the plaintiff failed to prove its case because the evidence shows that all of the
        fault lies with others and there is no evidence that the defendant was a proximate cause of the
        injury. A finding that “sole” means “one” does not disturb that calculus in the slightest—all it
        does is reduce jury confusion, as I discuss later in this dissent.

¶ 135                                      II. Special Interrogatory
¶ 136        Similarly, I cannot find that the trial court erred in finding that it should not have given
        the special interrogatory tendered by defendants. “A special interrogatory serves ‘as [a]
        guardian of the integrity of a general verdict in a civil trial.’ [Citation.] It tests the general
        verdict against the jury’s determination as to one or more specific issues of ultimate fact.”
        Simmons v. Garces, 198 Ill. 2d 541, 555 (2002) (quoting O’Connell v. City of Chicago, 285
Ill. App. 3d 459, 460 (1996)). “[A] special interrogatory: (1) should consist of a single direct
        question; (2) should not be prejudicial, repetitive, misleading, confusing or ambiguous; and

                                                    - 29 -
        (3) should use the same language or terms as the tendered instructions.” Smart v. City of
        Chicago, 2013 IL App (1st) 120901, ¶ 32. A trial court’s decision regarding a request for a
        special interrogatory is reviewed de novo. Smart, 2013 IL App (1st) 120901, ¶ 32. De novo
        consideration means we perform the same analysis that a trial judge would perform. Khan v.
        BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).
¶ 137       In the case at bar, the trial court gave the jury the following special interrogatory over
        plaintiffs’ objection:
                “On the date of the accident and at the time and place of the accident in question in
                this case, was the conduct of some person other than the defendants the sole
                proximate cause of the plaintiffs’ injuries.”
        I also agree with the trial court that this special interrogatory was ambiguous and, therefore,
        not in proper form.
¶ 138       The primary problem with the special interrogatory is the same problem that exists with
        the sole proximate cause jury instruction, as discussed above—under the facts of the instant
        case, there are two alternative theories for the “cause” of plaintiff’s injuries. The special
        interrogatory does not identify the “cause” other than by asking whether the conduct of
        “some person other than the defendants” was the sole proximate cause of plaintiff’s injuries.
        A special interrogatory “should be a single question, stated in terms that are simple,
        unambiguous, and understandable; it should not be repetitive, confusing, or misleading.”
        Simmons, 198 Ill. 2d at 563. This special interrogatory, by contrast, does not meet that
        standard, as it is unclear whose conduct the special interrogatory is referring to.
¶ 139       The special interrogatories in the cases defendants cite in support of their argument
        demonstrate the deficiencies in the special interrogatory given in the instant case. For
        instance, the special interrogatory tendered by the defendants in Snyder v. Curran Township,
        281 Ill. App. 3d 56, 59 (1996), asked: “ ‘On the date of the accident and at the time and place
        of the accident in question in this case, was the driving conduct of the plaintiff, Norma Snyder,
        the sole proximate cause of the accident?’ ” (Emphasis added.) Similarly, the special
        interrogatories tendered by the defendant in Santos v. Chicago Transit Authority, 198 Ill.
        App. 3d 866, 868 (1990), asked: “ ‘Was there contributory negligence on the part of the
        plaintiff before and at the time of the occurrence which was the sole proximate cause of his
        injuries?’ ” and “ ‘Was there contributory negligence on the part of [the plaintiff]
        immediately before and at the time of his injuries? If your answer to the preceding question is
        “Yes”, was that negligence the sole proximate cause of his injuries?’ ” (Emphases added.)
        Each of these special interrogatories identified the party whose conduct was challenged with
        specificity so that the jury could consider whether that party’s conduct was the sole
        proximate cause of the plaintiff’s injuries. In other words, there could be no confusion about
        whose conduct is being considered. By contrast, the special interrogatory given in the case at
        bar contains no such specificity, making it unclear whose conduct was at issue. Therefore, I
        agree with the trial court that the special interrogatory was not in the proper form and should
        not have been submitted to the jury.

¶ 140                                 III. Prejudice or Jury Confusion
¶ 141       Having determined that the trial court properly found that the sole proximate cause jury
        instruction and the special interrogatory were improperly given, I must determine whether
        the trial court abused its discretion in finding that plaintiffs were prejudiced by these errors

                                                   - 30 -
        such that a new trial is required. “A reviewing court will not find reversible error in the
        submission of a defective special interrogatory absent proof of prejudice to the complaining
        party or jury confusion.” Meister v. Henson, 253 Ill. App. 3d 619, 629 (1993).
¶ 142       In the case at bar, the trial court found that plaintiffs were prejudiced by its errors, both
        individually and cumulatively, and I cannot find that the trial court abused its discretion in
        reaching this conclusion. In reviewing the trial court’s determination, we must keep in mind
        our supreme court’s instruction that “it is important to keep in mind that [t]he presiding judge
        in passing upon the motion for new trial has the benefit of his previous observation of the
        appearance of the witnesses, their manner in testifying, and of the circumstances aiding in the
        determination of credibility.” (Internal quotation marks omitted.) Maple, 151 Ill. 2d at 456.
¶ 143       Defendants in the instant case made two alternative arguments: (1) that Theriot’s conduct
        was the cause of plaintiff’s injuries or, if the jury concluded that the track surface was at
        fault, (2) that it was Martin Collins, not defendants, that was the cause of the track’s
        condition due to its failure to inform defendants about the appropriate maintenance
        procedures. Despite these two alternative arguments, the trial court instructed the jury that
        they should render a verdict in favor of defendants if “the sole proximate cause” of the
        plaintiff’s injuries was “the conduct of some other person other than the defendant,” without
        specifying who the “other person” was. Compounding this error, the jury was given a special
        interrogatory which asked whether “the conduct of some person other than the defendants”
        was “the sole proximate cause” of plaintiff’s injuries. The jury instruction and special
        interrogatory thus focused the jury’s attention on determining the “sole” proximate cause of
        plaintiff’s injuries despite hearing evidence of two alternative proximate causes. The purpose
        of the sole proximate cause instruction is for a defendant “to defeat a plaintiff’s claim of
        negligence by establishing proximate cause solely in the act of another not a party to the
        suit.” McDonnell, 192 Ill. 2d at 516. “The sole proximate cause defense *** focuses the
        attention of a properly instructed jury *** on the plaintiff’s duty to prove that the defendant’s
        conduct was a proximate cause of plaintiff’s injury.” Leonardi, 168 Ill. 2d at 94. The
        instruction and special interrogatory in the instant case shifted the focus from that question
        and asked the jury to speculate as to whose conduct it was being asked to
        consider—Theriot’s or Martin Collins’s. By failing to properly inform the jury which
        nonparty’s conduct was at issue, the trial court could have found that the instruction and
        special interrogatory confused the jury and distracted from the issues present in the case,
        namely, whether defendants’ conduct was a proximate cause of plaintiff’s injury.
        Accordingly, I cannot find that the trial court abused its discretion in finding that plaintiffs
        had been prejudiced by an instruction and special interrogatory that were inappropriate and
        confusing to the jury.
¶ 144       I am unpersuaded by defendants’ arguments that plaintiffs were not prejudiced by the
        erroneous instruction and special interrogatory. First, defendants make much of the fact that
        they have been unable to discover any case in which the erroneous giving of a proximate
        cause jury instruction has resulted in reversible error. However, as plaintiffs point out, the
        instant case does not involve only an erroneous jury instruction but also involves an
        erroneous special interrogatory, which exacerbates the effect of the error in the instruction.
        Additionally, the case relied on by defendants, Tabe v. Ausman, 388 Ill. App. 3d 398 (2009),
        in support of their argument that the error was not reversible error, was a case in which
        proximate cause was not the main issue. The court there noted that “[p]roximate cause was


                                                   - 31 -
        not central to the plaintiff’s case or the defense put forth by the defendant doctors. This case
        turned on whether the MRI films showed nerve compression.” Tabe, 388 Ill. App. 3d at 407.
        By contrast, in the instant case, proximate cause was central to the issues presented at trial.
        Even defendants’ argument that they were not negligent had a proximate cause
        component—if the jury found that the track surface was faulty, defendants attempted to shift
        the blame to Martin Collins.
¶ 145       Finally, defendants attempt to find refuge in the “two-issue rule.” “Under the two-issue
        rule, a general jury verdict will not be disturbed on review if the case involved two or more
        causes of action or defenses and there was sufficient evidence to support at least one of the
        issues or defenses presented to the jury free from error.” Robinson v. Boffa, 402 Ill. App. 3d
401, 406 (2010). This is because, in the absence of a special interrogatory, the reviewing
        court cannot determine whether error on one of the issues affected the verdict. See Strino v.
        Premier Healthcare Associates, P.C., 365 Ill. App. 3d 895, 904-05 (2006); Tabe, 388 Ill.
        App. 3d at 404; Robinson, 402 Ill. App. 3d at 406-07. In the case at bar, however, there was a
        special interrogatory, which the jury answered in the affirmative. Consequently, there is
        information in the record about the jury’s thought processes and the two-issue rule would not
        apply.

¶ 146                                          CONCLUSION
¶ 147       For the reasons set forth above, I would affirm the trial court’s grant of plaintiffs’ motion
        for a new trial. I cannot find that the trial court abused its discretion in finding that it should
        not have given the sole proximate cause jury instruction and the special interrogatory and that
        these errors confused the jury and prejudiced plaintiff’s right to a fair trial.




                                                    - 32 -